Citation Nr: 1243923	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from February 1954 to October 1957 and January 1958 to February 1961.  
 
This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.   

As support for his claims, the Veteran testified at a Travel Board hearing in September 2011.  A copy of the transcript has been associated with the claims file.  

In March 2012, the Board reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss, and remanded both claims to the RO via the Appeals Management Center (AMC) for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

However, as discussed below, another remand of these claims is required.  Therefore, the appeal is REMANDED to the RO via AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded the Veteran's claims in March 2012 for further evidentiary development.  In May 2012, pursuant to the Board's March 2012 remand, a supplemental opinion was requested.  The May 2012 examiner again stated it was less likely than not that the Veteran's bilateral hearing loss is due to his military service.  The examiner stated there was no progression in the Veteran's hearing thresholds from 1957 to 1961, when he separated from service.  The examiner determined the Veteran's hearing sensitivity was entirely normal in each ear at separation, and no progression is found in converting ASA to ISO.  The examiner further stated that post-service hearing loss cannot be related to noise exposure during the service because exposure to impulse sounds or continuous exposure can cause temporary threshold shifts, which usually abate in 16 to 48 hours.  Impulse noise may also result in immediate and permanent hearing loss.  The examiner concluded that damage from noise exposure occurs at the time of the exposure, and a normal audiogram subsequent to the exposure would verify that the hearing recovered without a permanent threshold shift.  

In October 2012, the Veteran submitted medical treatise evidence discussing delayed onset hearing loss from noise exposure.  In light of this evidence, the Board will seek a supplemental opinion from the VA examiner.  

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Return the July 2009 and May 2012 VA audiological examination reports along with the claims file and a copy of this remand to the 2012 VA examiner for a supplemental opinion.  In light of treatise evidence ("Neurodegenerative Consequences of Noise Exposure" and "Adding Insult to Injury") submitted by the Veteran in October 2012, is there any change in the examiner's opinion as to whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss and tinnitus are related to noise exposure in the Veteran's military service.  The examiner must provide a supporting rational for the opinion provided.  

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.  The examiner must provide a supporting rational for the opinion provided.  If is determined that another examination is necessary such should be scheduled.

2.  Readjudicate the claims of entitlement to service connection for bilateral hearing loss and tinnitus in light of all additional evidence.  If the benefit is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) on the bilateral hearing loss and tinnitus issues and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)











These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



